DETAILED ACTION

The following is a non-final office action is response to communications received on 05/26/2021.  Claims 21-40 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 35 is objected to because of the following informalities:  Line 14 states a perimeter of the stent of the stent.  The examiner assumes this should state 
a perimeter of the stent .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,695,171. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a stent for implantation in a patient, the stent comprising: a proximal most end; a distal most end; a cylindrical proximal region having a first outer diameter when the stent is in an expanded state; a distal region having a second outer diameter when the stent is in the expanded state, wherein the second outer diameter is greater than the first outer diameter; a tapered region disposed between the cylindrical proximal region and the distal region, wherein the tapered region transitions from the first outer diameter to the second outer diameter; a valve coupled to at least a portion of the stent; a proximal most row of closed cells disposed about a perimeter of the cylindrical proximal region of the stent and entirely within the cylindrical proximal region, each of the closed cells of the proximal most row of closed cells having a proximal apex and a distal apex; a second row of closed cells disposed about the perimeter of the stent at least partially in the tapered region and distal of the proximal most row of closed cells, each of the closed cells of the second row of closed cells having a proximal apex and a distal apex and first and second distal sides, wherein the distal apex of each of the closed cells of the proximal most row of closed cells abuts a proximal apex of the second row of closed cells; 2Application Serial No. 16/913,472 Client/Matter No. 12730/1812 a third row of closed cells disposed at least partially distally of the second row of closed cells and about the perimeter of the stent, the third row of closed cells having first and second proximal sides, wherein the first proximal side of each of the closed cells of the third row of closed cells comprises a distal side of one of the closed cells of the second row of closed cells and the second proximal side of each of the closed cells of the third row of closed cells comprises a distal side of another closed cell of the second row of closed cells; and wherein the overall length of each of the closed cells in the proximal most row of closed cells is less than an overall length than each of the closed cells in the second row of closed cells.
As the structural limitations and orientations of the stent are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 21-40 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As set forth in the parent application, Nguyen et al. (US 2006/0265056), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Nguyen teaches a stent for implantation in a patient, the stent comprising: a proximal most end (shown); a distal most end (shown); a cylindrical proximal region (shown) having a first outer diameter when the stent is in an expanded state (as shown); a distal region (shown) having a second outer diameter when the stent is in the expanded state, wherein the second outer diameter is greater than the first outer diameter (Fig 6); a tapered region (shown) disposed between the cylindrical proximal region and the distal region, wherein the tapered region transitions from the first outer diameter to the second outer diameter; a valve (14) coupled to at least a portion of the stent; a proximal most row of closed cells (shown) disposed about a perimeter of the cylindrical proximal region of the stent and entirely within the cylindrical proximal region, each of the closed cells of the proximal most row of closed cells having a proximal apex and a distal apex; a second row of closed cells (in tapered region) disposed about the perimeter of the stent at least partially in the tapered region (as shown) and distal of the proximal most row of closed cells, each of the closed cells of the second row of closed cells having a proximal apex and a distal apex and first and second distal sides (Fig 6),; 2Application Serial No. 16/913,472Client/Matter No. 12730/1812a third row of closed cells (in distal region) disposed at least partially distally of the second row of closed cells and about the perimeter of the stent, the third row of closed cells having first and second proximal sides, wherein the first proximal side of each of the closed cells of the third row of closed cells comprises a distal side of one of the closed cells of the second row of closed cells and the second proximal side of each of the closed cells of the third row of closed cells comprises a distal side of another closed cell of the second row of closed cells (Fig 6); and wherein the overall length of each of the closed cells in the proximal most row (L3) of closed cells is less than an overall length than each of the closed cells in the second row of closed cells.

    PNG
    media_image1.png
    441
    760
    media_image1.png
    Greyscale

However, the prior art either individually or in combination, does not teach or render obvious wherein the distal apex of each of the closed cells of the proximal most row of closed cells abuts a proximal apex of the second row of closed cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774